--------------------------------------------------------------------------------

Exhibit 10.23
 
SECOND AMENDMENT TO LEASE


AGREEMENT, made this 7th day of January, 2005, entered into between 30 RAMLAND
ROAD, LLC, a New York limited liability company, having its principal office at
c/o GHP Office Realty, LLC, One West Red Oak Lane, White Plains, New York 10604
(herein referred to as “Landlord”), and VISION SCIENCES, INC., a Delaware
corporation, having an office at 40 Ramland Road South, Orangeburg, New York
10962 (herein referred to as “Tenant”).


W I T N E S S E T H:


WHEREAS, Landlord and Tenant entered into a written lease agreement dated March
23, 2000, as amended by First Amendment to Lease dated August 31, 2000
(hereinafter collectively referred to as the “Lease”) wherein and whereby the
Landlord leased to Tenant and the Tenant hired from the Landlord approximately
10,000 rentable square feet (the “Premises”) in the building known as 40 Ramland
Road South, Orangeburg, New York 10962 (the “Building”), for a term which
currently expires on August 31, 2005, and


WHEREAS, the parties hereto desire to amend said Lease by extending the term
pursuant to the terms and provisions set forth below;


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, each to the other in hand paid, IT IS
AGREED as follows:


1.           The term of the Lease is hereby extended so that the term shall now
expire on August 31, 2010 or on such earlier date upon which said term may
expire or be terminated pursuant to any provision of the Lease or law.


2.           As of September 1, 2005, the Fixed Annual Rent set forth in the
Lease shall be amended as follows:


$145,000.00 per annum, payable in equal monthly installments in the amount of
$12,083.33 for the period commencing on September 1, 2005 through and including
August 31, 2006;


$150,000.00 per annum, payable in equal monthly installments in the amount of
$12,500.00 for the period commencing on September 1, 2006 through and including
August 31, 2007; and


$162,500.00 per annum, payable in equal monthly installments in the amount of
$13,541.66 for the period commencing on September 1, 2007 through and including
August 31, 2010.


3.           Tenant agrees not to disclose the terms, covenants, conditions or
other facts with respect to this Second Amendment to Lease, including, but not
limited to, the Fixed Annual Rent, to any newspaper, periodical. This
non-disclosure and confidentiality agreement shall be binding upon Tenant
without limitation as to time, and a breach of this paragraph shall constitute a
material breach under the Lease.
 

--------------------------------------------------------------------------------

4.           The Tenant represents that it has dealt with no broker in
connection with this Second Amendment to Lease, except GHP Office Realty, LLC.
Tenant shall indemnify Landlord and hold Landlord harmless from any and all
claims, suits, or judgments (including, without limitation, reasonable
attorneys’ fees and court costs incurred in connection with any such claims,
suits, or judgments, or in connection with the enforcement of this indemnity)
for any fees, commissions, or compensation of any kind which arise out of or are
in any way connected with any claimed agency relationship not referenced in this
Section. Landlord shall pay the real estate brokerage charge to the above
referenced broker pursuant to a separate agreement.


5.           As of the date of this Second Amendment to Lease, Tenant; (i) is in
possession of the Premises; (ii) accepts the Building and the Premises in their
current “as is” condition”; and (iii) has no claims against Landlord.


6.           Except as otherwise set forth herein, all terms and provisions
contained in the Lease shall remain in full force and effect.


7.           It is understood and agreed that this Second Amendment to Lease is
submitted to the Tenant for signature with the understanding that it shall not
bind the Landlord unless and until it has been executed by the Landlord and
delivered to the Tenant or Tenant’s attorney.


8.           The Lease, as hereby amended, shall be binding upon the parties
hereto, their successors and assigns.


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.



 
30 RAMLAND ROAD, LLC
       
By:
/s/ Andrew Greenspan
   
Andrew Greenspan
   
Member/Manager
       
VISION-SCIENCES, INC.
       
By:
/s/ Ron Hadani
   
Authorized Signature
   
Name: Ron Hadani
   
Title: President & CEO

 
 

--------------------------------------------------------------------------------